Bullard, J.,

delivered the opinion of the court.
The plaintiffs claim the rescission of the sale of a tract of land by their ancestor to- the defendant on the ground of fraud, and of lesion beyond one-half its just value. The defendant answered by a general denial, and two successive juries have rendered verdicts in his favor. The first verdict was set aside and a new trial granted by judgment of this court, on the ground that certain evidence Avas rejected which ought to have been admitted. 3 Louisiana Reports, 252. On the second trial the jury again found for the defendant and the plaintiffs appealed.
The record contains no bill of exception, nor does the appellant complain of the charge given to the jury. He has not furnished us Avith any points upon which he relies for a reversal of the judgment rendered in the District Court. The case turns altogether on questions of fact and particularly in reference to the just value of the property conveyed to-the defendant. A jury of the parish in Avhich the land is situated, with a better means of judging both of the value of the property and the credibility of the witnesses, than we can possibly obtain, has pronounced in favor of the defendant, and we see nothing in the record which would authorise us to disturb the verdict.
It is, therefore, ordered, adjudged and decreed, that the judgment^of the District Court be affirmed, Avith costs.